Judgment, insofar as it convicts defendant of the violation of section 1897 of the Penal Law, is unanimously reversed on the facts and on the law, the second count in the information dismissed, and the judgment, otherwise affirmed. The proof did. not' establish beyond a reasonable doubt that defendant was in the possession of a dangerous weapon. Since the sentence was suspended with-, reference to both counts, of the information,the conviction, and, sentence need not otherwise he disturbed. Concur— Botein, P. J., Breitel,. Rabin, M. M. Frank and McNally, JJ. [Also printed 6 A D 2d 1094.]